The chancellor decided in this case that the receiver who is to be appointed in the case of banks and insurance companies, under the provisions of the Act-of April 27, Í841, respecting the appointment of receivers of moneyed institutions, is a mere officer of the banÉ commissioners, or a statutory trustee to wind up the affairs of the institution under their exclusive direction; and that he is not an officer of this court, and therefore not entitled to its protection or subject to its control as such by summary proceeding by petition or motion. That the order for the appointment of such receivers is therefore a mere matter of form, *and may be entered of course in the register’s office by the bank commissioners, upon filing their certificate of the appointment, and the bond taken by them. But that to prevent any question arising as to the constitutionality of the appointment, the order should show upon its face that the receiver is appointed by the bank commissioners under the Act of April 27, which appointment is confirmed by the court as directed by that, statute; but- that he is not appointed as an officer of this court, and therefore is not under its protection or subject to its control by any summary proceeding. Application for receiver granted.